MEMORANDUM OF DECISION.
Defendant Randolph Sands appeals from conviction for burglary, 17-A M.R.S.A. § 401(2)(B) (1983) and theft, 17-A M.R.S.A. §§ 353, 362(3)(A) (1983) resulting from a jury-waived trial in the Superior Court (Pe-nobscot County). The sole issue on appeal is the sufficiency of the evidence to support the court’s finding that he was a participant in the particular incident of burglary and theft described by the witnesses. Viewing the evidence in the light most favorable to the State, the Superior Court justice could rationally conclude beyond a reasonable doubt that defendant did participate in the particular criminal incident charged. See State v. Durgan, 467 A.2d 165, 166-67 (Me.1983).
The entry is: Judgments affirmed.
All concurring.